Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Acknowledgement is made that this application is a CON of 14/075,306 filed on 11/08/2013 PAT 10,817,938 which is a CON of 13/412,063 filed 03/05/2012 PAT 8,583,540 which is a CON of 12/953,407 filed 11/23/2010 PAT 8,131,630 which is a CON of 11/146,646 filed 06/07/2005 PAT 7,840,477.

DETAILED ACTION
Claim 1 presented for examination on 10/19/2020. Applicant filed a preliminary  amendment on 10/29/2020 canceling claim 1 and adding new claims 2-11. Therefore, the claims 2-11 are pending.
The pending claims in the instant application is similar to the claims in its parent application 14/075,306 (U.S. Patent No. 10,817,938) and the claims in the instant application are allowable under same rational as the patented parent application. 
This application is in condition for allowance except for the following formal matters: 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 2-11 of instant application are rejected on the ground of non-statutory double patenting over claims 1-10 of U. S. Patent No. 10,817,938, since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent as follows:
The subject matter claimed in the instant application is fully disclosed in the patent ‘938 and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
“storing, by at least one processor, data indicative of trading orders, an execution venue indicator for each trading order, and a quantity for each trading order; receiving, via a network interface, by the at least one processor, a packet of data indicative of a new trading order for a product, the new trading order comprising a new trading order quantity; searching, by the at least one processor, the memory for historical trading information regarding the product; identifying, by the at least one processor, a single execution venue in the historical trading information that is capable of fulfilling as much as possible of the new trading order for the product, such that routing the new trading order to the single execution venue minimizes a number of overall trading orders communicated via a network; routing, by the at least one processor, the new trading order to the single execution venue via the network interface; determining, by the at least one processor, whether there is a second corresponding order for the product in a second execution venue different from the single execution venue; and cancelling, by the at least one processor, the second corresponding order in the second execution venue, in response to determining that the second corresponding order is in the second execution venue; and inserting, by the at least one processor, the second corresponding order in the identified single execution venue.”
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed limitations from the instant application and US Patent 10,817,938 consists of some of similar limitation with respect to system and method for routing a trade order based upon quantity as listed above.
The independent claims 2 and 7 of instant application essentially consists of features listed in claims 1 and 6 of patent ‘938 as listed above. The claims  2 and 7 of instant application further changed “storing….’  limitation with additional limitation of “a table comprising ….. each row of the table being associated with a given trading order” and limitation of “rendering, by the at least one processor, on a display device the trading orders” in the claims 2 and 7 of the patent ‘938. The dependent claims 3-6 and 8-11 of instant application are identical to claims 2-5 and 7-10 of patent ‘938.
The omission of an element as described above for the patent ‘938 is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.  
For these reasons, the claims 2-11 of the instant application are not identical to claims 1-10 of US Patent No. 10,817,938, but they are not patently distinct. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosures. The following are pertinent to current invention, though not relied upon:
Adcock et al. (U.S. Pub No. 2006/0253379) teach passive liquidity order.
Burns et al. (U.S. Pub No. 2006/0015436) teach system and method for facilitating trading of multiple tradeable objects in an electronic trading environment.
Breen et al. (U.S. Patent No. 6,615,188) teach online trade aggregating system.
Hirota (U.S. Pub No. 2004/0193596) teaches order proposal program.
LaPierre (U.S. Patent No. 7,330,834) teaches system and method for electronic trading of assets.
O’Connor et al. (U.S. Pub No. 2006/0277136) teach trading multiple objects using a single trading interface.
Panariti et al. (U.S. Pub No. 2005/0222936) teach cross-trading system.
Marks de Chabris et al. (U.S. Pub No. 7,110,975) teach order matching system.
Monroe et al. (U.S. Pub No. 2005/0027635) teach system and method for improved electronic trading.
Peterson et al. (U.S. Patent No. 7,246,092) teach montage for an electronic market.
Walsky et al. (U.S. Pub No. 2008/0097893) teach trading system with internal order matching.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        05/27/2022